DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-39 in the reply filed on 2/1/2022 is acknowledged.  Examiner notes Claims 40-43 have been cancelled by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 12, 21, 26, and 35, to the extent that the phrase “per the [additive manufacturing] technology in use” is being used to define/measure the “print process” (by which the interface node is made) against the current state of the art, this renders the claim indefinite.  While there is nothing inherently wrong with defining a device in terms of the process by which it is made, the process cannot be defined in terms of whatever technology is currently “in use.”
Further as to claim 1, “reduced size” and “high precision” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
 In Claim 2, the node of Claim 1 is being further defined in terms of the lower precision component, but the lower precision component was not actually positively recited in Claim 1 as being part of the interface node.  Rather, the lower precision component was mentioned as part of an intended use for the connection feature.  Further defining Claim 1 in terms of a feature that wasn’t actually a required part of Claim 1 renders Claim 2 indefinite, insofar as it is unclear how the connection feature and/or the node of Claim 1 would be impacted or rendered mechanically different by the lower precision component—to which the connection feature is merely configured to be connected—comprising an AM linking node.  The same issue arises in other claims as well.  Claims 6 and 10, for example, define the node in terms of the lower precision component.  Moreover, in Claim 7, the node of Claim 1 is being further defined in terms of the “high speed production process” by which the lower precision component is made.  There again, it is unclear how the connection feature and/or node of Claim 1 is impacted or rendered mechanically different if the lower precision component—which is not actually a required part of the node—is produced in a certain way.
In Claim 9, it is unclear how “the reduced size” of the node (which is merely a characteristic of the node, resulting from how it was made) can somehow “comprise” additional structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0016229 to Czinger et al. (hereinafter “Czinger”).
As an initial matter, Examiner notes the use, throughout the claims, of limitations describing the claimed invention in terms of how the node, and/or its features, are intended to be used (e.g., in claim 1, the connection feature is “configured to connect to a lower precision component . . . .”).  Applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)
Examiner also notes the use, throughout the claims, of limitations describing the claimed invention in terms of the process by which the node, and/or its features, are produced (e.g., in claim 1, the interface node is “additively manufactured at a reduced size using a print process to achieve high precision, [etc., etc.] . . . .”).  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
-From Claim 1: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM) (¶ disclosing 3-D printing) at a reduced size using a print process to achieve high precision and a production volume per the AM technology in use, comprising:
at least one connection feature 502 configured to connect to a lower precision component additively manufactured using a high speed production process.
-From Claim 2: Czinger discloses wherein the lower precision component comprises an AM Linking Node.
-From Claim 3: Czinger discloses wherein the at least one connection feature is further configured to connect to a Linking Node (i.e., another node 102 in the chassis 100; Fig. 1)
-From Claim 4: Czinger discloses wherein the reduced size is to increase the production volume.
-From Claim 5: Czinger discloses at least one of a set of complex features including a structural feature (nodes can include, e.g., structural features 901–904), a thermal feature, a multi-material feature comprising more than one material or combination thereof, a material characteristic, or a tolerance requirement.
-From Claim 6: Czinger discloses wherein the component includes a connection feature configured for engaging the at least one connection feature of the IN (e.g., tubes 602a–602c read on components that include features that engage with acceptor ports 502)
-From Claim 8: Czinger discloses wherein the connection feature is coupled to the low precision component via a Linking Node. (i.e., one of the other nodes 102 in chassis 100)
-From Claim 9: Czinger discloses wherein the reduced size comprises IN structures other than the connection feature (nodes 501 include multiple features 502)
-From Claim 10: Czinger discloses wherein the IN comprises a different material than the lower precision component.
-From Claim 11: Czinger discloses wherein the at least one connection feature comprises an engineered surface (e.g., 901–904) configured to maximize a surface area for improving a weld joint with the deposited material.
-From Claim 12: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM) at a reduced size using a print process to achieve high precision and a production volume per the AM technology in use, comprising:
at least one connection feature (one of the 502s) configured to connect to a cast component; and
at least one high precision feature (e.g., others of the 502s) from a set including a geometrically complex feature, a thermally complex feature, a multi-material complex feature comprising different materials or compositions thereof, or a complex tolerance requirement.
-From Claim 13: Czinger discloses wherein the at least one connection feature is further configured to connect to a cast or forged Linking Node.
-From Claim 14: Czinger discloses wherein the at least one high precision feature comprises a plurality of high precision features (multiple ports 502).
-From Claim 15: Czinger discloses wherein the at least one connection feature 502 comprises a male connection feature for engaging with a female connection feature (e.g., the inside of tubes 602) on the cast component.
-From Claim 16: Czinger discloses wherein the at least one connection feature comprises a female connection feature (note that ports 502 are hollow) for engaging with a male connection feature on the cast component.
-From Claim 17: Czinger discloses wherein the male connection feature 502 comprises a tongue for a tongue-and-groove connection.
-From Claim 18: Czinger discloses wherein the female connection feature 502 comprises a groove for a tongue-and-groove connection.
-From Claim 19: Czinger discloses wherein the at least one connection feature further comprises a sealant groove (e.g., 902).
-From Claim 20: Czinger discloses wherein the at least one connection feature comprises at least one fluid port (e.g., nipple 1101) configured for use as an adhesive injection port or a vacuum port.
-From Claim 21: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM) at a reduced size using a print process to achieve high precision and a production volume per the AM technology in use, comprising:
at least one connection feature 502 configured to connect to a cast component; and
an adhesive inlet channel 1101.
-From Claim 22: Czinger discloses a vacuum channel 1102.
-From Claim 23: Czinger discloses an isolation feature (e.g., 1103) between the IN and the cast component, wherein the IN and cast component comprise different metals.
-From Claim 24: Czinger discloses wherein the at least one connection feature 502 is further configured to connect to a connecting tube 602.
-From Claim 25: Czinger discloses the at least one connection feature is further configured to connect to an extrusion or a panel (¶73).
-From Claim 26: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM) at a reduced size using a print speed to achieve a high precision as per the AM technology in use, comprising:
at least one connection feature (e.g., one of the 502s) configured to connect to a high precision, low feature machined component using a high speed production process with lower geometric flexibility than the AM technology in use; and
at least one high precision feature (e.g., other(s) of the 502s) from a set including a geometrically complex feature, a thermally complex feature, a multi-material complex feature comprising different materials or compositions thereof, or a complex tolerance requirement.
-From Claim 27: Czinger discloses wherein the at least one connection feature 502 is further configured to connect to a forged component.
-From Claim 28: Czinger discloses wherein the at least one connection feature is further configured to connect to a Linking Node (e.g., other nodes in the chassis 100)
-From Claim 29: Czinger discloses wherein the at least one connection feature comprises a male connection feature for engaging with a female connection feature on the machined component.
-From Claim 30: Czinger discloses wherein the at least one connection feature comprises a female connection feature for engaging with a male connection feature on the machined component.
-From Claim 31: Czinger discloses wherein the male connection feature comprises a tongue for a tongue-and-groove connection.
-From Claim 32: Czinger discloses wherein the female connection feature comprises a groove for a tongue-and-groove connection.
-From Claim 33: Czinger discloses wherein the at least one connection feature further comprises a sealant groove (e.g., 902).
-From Claim 34: Czinger discloses wherein the at least one connection feature comprises at least one fluid port (e.g., 1101) configured for use as an adhesive inlet port or a vacuum port.
-From Claim 35: Czinger discloses an Interface Node (IN) 102, 501 additively manufactured (AM) at a reduced size using a print speed to achieve a high precision as per the AM technology in use, comprising:
at least one connection feature configured to connect to a high precision, low feature machined component using a high speed production process with lower geometric flexibility than the AM technology in use; and
an adhesive inlet channel 1101.
-From Claim 36: Czinger discloses an isolation feature (e.g., 1103) between the IN and the machined component.
-From Claim 37: Czinger discloses wherein the IN and machine component comprise different metals.
-From Claim 38: Czinger discloses wherein the machined component comprises at least one connection feature configured to enable the machined component to connect to another part.
-From Claim 39: Czinger discloses wherein the another part comprises any one or more of a connecting tube, an extrusion, another node, or another machined component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czinger in view of US 9718498 to Faruque et al. (hereinafter “Faruque”).
-From Claim 7: Czinger does not specifically disclose wherein the high speed production process comprises Directed Energy Deposition (DED).
However, Faruque shows the known equivalence in the art of directed energy deposition  with other forms of 3D printing (Col. 2, ll. 9–21), which Czinger does disclose.  Therefore, because these two methods of printing were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute DED for other forms of 3D printing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/6/2022